Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 1 of 9 PageID #: 8262




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                          )
  BOSTON SCIENTIFIC CORPORATION           )
  and BOSTON SCIENTIFIC SCIMED, INC.,     )
                                          )
                 Plaintiffs,              )
                                          )
                         v.               )             C.A. No. 18-1869-CFC-CJB
                                          )
  MICRO-TECH ENDOSCOPY USA INC.,          )            REDACTED - PUBLIC VERSION
  MICRO-TECH (NANJING) CO., LTD., and     )
  HENRY SCHEIN INC.,                      )
                                          )
                 Defendants.              )
                                          )

          LETTER TO THE HONORABLE CHRISTOPHER J. BURKE FROM
              PILAR G. KRAMAN REGARDING PLAINTIFFS BOSTON
      SCIENTIFIC CORPORATION’S AND BOSTON SCIENTIFIC SCIMED, INC.’S
               OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
               PLAINTIFFS’ FINAL INFRINGEMENT CONTENTIONS

                                              YOUNG CONAWAY STARGATT
   Of Counsel:                                 & TAYLOR, LLP

   Kevin M. Flannery                          Karen L. Pascale (DE Bar #2903)
   Joseph J. Gribbin (DE Bar #5677)           Pilar G. Kraman (DE Bar #5199)
   Daniel Roberts                             Rodney Square
   DECHERT LLP                                1000 North King Street
   Cira Centre, 2929 Arch St.                 Wilmington, Delaware 19801
   Philadelphia, PA 19104                     (302) 571-6600
   (215) 994-2000                             kpascale@ycst.com
   kevin.flannery@dechert.com                 pkraman@ycst.com
   joseph.gribbin@dechert.com
   daniel.roberts@dechert.com
                                              Attorneys for Plaintiffs,
                                              Boston Scientific Corporation
                                              and Boston Scientific SciMed, Inc.


  Dated: August 26, 2020

  Redacted Version: September 2, 2020
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 2 of 9 PageID #: 8263




  Dear Judge Burke:

  Defendants’ motion seeks the extreme sanction of striking BSC’s infringement contentions. But,
  “[t]he exclusion of critical evidence,” such as a party’s contentions, is “not normally to be imposed
  absent a showing of willful deception or flagrant disregard of a court order by the proponent of the
  evidence.” Personal Audio, LLC v. Google, Inc., C.A. No. 17-1751-CFC-CJB, 2020 WL 774407,
  at *1 (D. Del. Feb. 18, 2020) (citation omitted). BSC’s contentions are sufficient to satisfy the
  factors set forth in Meyers v. Pennypack Woods Home Ownership Assn., 559 F.2d 894, 904-05 (3d
  Cir. 1977), to which Defendants merely pay lip service. BSC responds to each of Defendant’s
  arguments and establishes that Defendants’ motion fails under the Pennypack factors.

  1. BSC’s alternative contentions regarding induced infringement are proper

  BSC contends that Defendants directly infringe the apparatus claims of the ’371 and ’725 patents.
  With respect to the “sheath” limitation, however, BSC asserts, as third-tier alternative argument,
  that if Defendants do not directly infringe, then the claims are nevertheless infringed by physicians
  that Defendants induce to infringe. See D.I. 169, Tab 1 at Ex. B, p. 3 and Ex. C, p. 1. Specifically,
  the limitation recites “a flexible sheath … which, in an operative configuration, extends into a
  living body ….” See id. (emphasis added). In supplemental interrogatory responses first served
  on April 30, 2020—i.e., during Markman briefing—Defendants asserted for the first time that the
  accused devices do not infringe because at the time of sale they do not extend into a living body.
  Ex. A at 14-15. In its contentions, BSC responded that: first, the devices as sold literally satisfy
  this limitation because they are designed/configured to extend into a patient’s body when in use;
  second, the devices satisfy this limitation under the doctrine of equivalents; and third, to the extent
  it is determined that the devices do not infringe at the time of sale, they would nevertheless infringe
  when in use by physicians, and Defendants induce such infringement. BSC submits that it need
  not formally plead this third-tier alternative argument in an amended complaint given that induced
  infringement is already at issue in light of BSC’s assertions of induced infringement of the method
  claims of the ’245 patent. See D.I. 141 ¶ 37. But, to the extent the Court determines it needs to
  do so, BSC should be granted leave to amend its complaint.

  2. Claim 9 of the ’371 patent is properly in the case

  “Under Twombly and Iqbal, the use of exemplary pleading of claims is sufficient to satisfy Rule
  12(b)(6).” See Promos Techs., Inc. v. Samsung Elecs. Co. Ltd., C.A. No. 18-307-RGA, 2018 WL
  5630585, at *2 (D. Del. Oct. 31, 2018) (citing Koninklijke Philips N.V. v. ASUSTeK Comput. Inc.,
  C.A. No. 15-1125-GMS, 2016 WL 6246763, at *4 (D. Del. Oct. 25, 2016) (holding that providing
  “specific details of at least one of the method and device claims allegedly infringed under each
  patent-in-suit” was sufficient under Rule 12(b)(6) (emphasis added)). The use of an exemplary
  claim is permitted particularly “if the allegations in the pleadings are supplemented with detailed
  infringement contentions,” as is the case here. See Liqwd, Inc. v. L’Oréal USA, Inc., C.A. No. 17-
  14-JFB-SRF, 2019 WL 366223, at *4 (D. Del. Jan. 30, 2019). Thus, BSC was not required to
  specifically plead each claim it asserts, and the procedural mechanism for identifying the asserted
  claims is the contentions process set forth in the Court’s Scheduling Order.1 D.I. 29. As such,
  1
   Defendants do not challenge BSC’s ability to assert claims 3, 7, 13 and 15 of the ’245 patent and
  claims 2, 3, 6, 8, 9, 10, 11, and 12 of the ’725 patent, notwithstanding that BSC included detailed
  allegations in its Amended Complaint only as to claim 1 of each patent.
                                                    1
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 3 of 9 PageID #: 8264




  BSC’s Amended Complaint properly includes detailed allegations regarding one asserted,
  exemplary claim from each of the patents-in-suit. Defendants challenge BSC’s right to assert
  claim 9 of the ’371 patent now, but Defendants have been on notice of BSC’s contentions as to
  that claim since at least November 2019, when BSC served its initial infringement contentions.

  Defendants ignore the context of the Court’s order denying, in part, BSC’s motion for leave to
  amend its complaint. D.I. 136. Some claims of the ’371 patent were invalidated in an IPR
  instituted by a different, unrelated defendant. See Cook Grp. Inc. v. Boston Sci. Scimed, Inc., 809
  F. App’x 977 (Fed. Cir. 2020). Thus, when BSC amended its complaint for different reasons, BSC
  wanted to make clear it was not asserting any of those then-invalidated claims. Accordingly, while
  including detailed allegations as to representative claim 8, it also specifically identified the
  particular claims it was still asserting—i.e., only claims 8 and 9. In its order, the Court held that
  BSC had pled allegations sufficient to satisfy Iqbal and Twombly only with respect to claim 8 (i.e.,
  and not with respect to claim 9). Accordingly, BSC dropped the references to claim 9 from the
  Amended Complaint it filed. But as with the other patents-in-suit, BSC did not limit its
  infringement contentions to just the claim of the ’371 patent formally pled in its Amended
  Complaint. BSC has proceeded in line with the pleading rules and with standard practice in this
  District for patent cases. Defendants identify no prejudice, nor could they, as they have been on
  notice of BSC’s allegations for more than nine months now. BSC should not be unfairly prejudiced
  with an extreme sanction for something they were not required to do in the first instance.

  3. BSC’s contentions provide sufficient notice regarding BSC’s infringement theories

  Infringement contentions serve a notice function, narrowing the issues and providing a patentee’s
  infringement theories “beyond that which is provided by the mere language of the patent.” See
  Wi-LAN Inc. v. Vizio, Inc., C.A. No. 15-788-LPS, 2018 WL 669730, at *1 (D. Del. Jan. 26, 2018).
  “Yet Plaintiff need not in its contentions actually prove its infringement case.” Id. (finding
  contentions sufficient where plaintiff provided detail regarding how each claim limitation was met
  by each accused product); see also Pragmatus Telecom LLC v. Newegg Inc., C.A. No. 12-1533-
  RGA, 2016 WL 675529, at * 3 (D. Del. Feb. 18, 2016) (rejecting defendant’s complaints as
  arguments that “simply nitpick at details it wanted clarified”).

  Here, Defendants articulate no reasonable basis for striking BSC’s infringement contentions or a
  basis to compel more detail. BSC has fully articulated its infringement positions in its FICs
  consistent with the Court’s claim constructions; Defendants’ “disagreement with [BSC’s]
  interpretation of its claims does not make [its] infringement contentions insufficient.” KI Ventures,
  LLC v. Fry’s Elecs., Inc., 579 F. App’x 985, 991 (Fed. Cir. 2014). Beyond its contentions, expert
  discovery will provide further evidence in support of BSC’s FICs.

         a. BSC’s FICs apply the proper claim constructions

  Defendants argue that BSC relies on constructions that Judge Connolly rejected for “breakable
  link…adapted to be broken” and “connecting member.” D.I. 169 at 1-2. Not so.

  “breakable link … adapted to be broken”: For the “breakable link … adapted to be broken”
  limitation of the ʼ245 patent, the highlighted portion of BSC’s FICs below (claim 1 of the ʼ245
  patent) shows how BSC’s FICs faithfully apply the Court’s construction:
                                                   2
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 4 of 9 PageID #: 8265




      Court’s
    construction                BSC’s FICs for ʼ245 patent claim 1 (emphasis added)
     (D.I. 140)

   “a component       The Hooks and the proximal pin form a mechanical connection between the
   of the device      control wire and the clip, and that link is a breakable link adapted to be
   designed to        broken in that the Hooks are designed such that, when the control wire
   mechanically       retracts and subjects the Hooks to a sufficient tensile force, the connection
   fail by            between the Hooks and the proximal pin is broken, thereby uncoupling the
   fracturing at a    control wire from the clip. The Hooks are designed to mechanically fail by
   predetermined      fracturing (e.g., by plastic deformation that causes the Hooks to fracture—
   tensile load”      see, e.g., BSC-MT139793, -849, and -857) so as to release from the
                      proximal pin upon application of that tensile force.

  First, Defendants argue that BSC’s contention that “the connection between the Hooks and the
  proximal pin is broken, thereby uncoupling the control wire from the clip” is “the claim construction
  position Plaintiffs proposed and the Court rejected.” D.I. 169 at 2. But BSC does not contend that
  “the connection” is the only thing that breaks. Rather, BSC contends that the connection between
  the Hooks and the proximal pin breaks because the Hooks themselves break. See, e.g., D.I. 169, Tab
  1 at Ex. A, p. 2 (“The Hooks are designed to mechanically fail by fracturing….”).

  Second, Defendants argue that BSC’s FICs “merely suggest[] that this claim element may be met
  ‘e.g.,’ when a component undergoes deformation, a point that Judge Connolly also expressly
  rejected.” D.I. 169 at 2. But BSC contends that fracturing occurs not just by any form of
  deformation, but specifically by plastic deformation that results in fracturing of the accused
  devices’ Hooks. Unlike other forms of deformation, which the Court likened to “straightening”
  (see D.I. 169, Tab 2 (Hrg. Tr.) at 33:1-2) and do not result in mechanical failure by fracturing,
  plastic deformation permanently distorts the material when subjected to stress that exceeds its yield
  strength, causing it to, in some instances, mechanically fail by fracturing. This contention is
  consistent with the Court’s construction. See id. at 34:11-16. This type of fracturing is described
  in the documents explicitly referenced in BSC’s FIC’s, including an expert report submitted in
  European infringement litigation between the parties involving foreign counterparts of the patents-
  in-suit. Ex. B.

  Third, BSC specifically contends that the Accused Devices are designed to mechanically fail by
  fracturing—again consistent with the Court’s construction, and which Defendants explicitly admit
  in their submissions to the FDA seeking clearance to market the Accused Devices. See Ex. C at 4
  (“
                                  ”) (emphasis added); D.I. 169, Tab 2 (Hrg. Tr.) at 34:23-35:5.

  “connecting member”: Likewise, for the “connecting member” limitation of the ʼ725 patent,
  BSC’s FICs again faithfully apply the Court’s construction:




                                                   3
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 5 of 9 PageID #: 8266




       Court’s
     construction                          BSC’s FICs for ʼ725 patent claim 1
      (D.I. 140)

   “tension member     As just described, for the Accused Original/Buckle Devices, the Hooks
   that connects the   and connecting tube form a separable yoke. The Hooks extend distally
   clip arms to the    from the control member on opposite sides of the clip assembly and hook
   yoke and biases     onto the proximal pin on opposite sides of the clip. The proximal pin thus
   the clip arms to    extends between the first and second yoke arms coupling the yoke to the
   an open             clip assembly. The proximal pin is a tension member that connects the clip
   configuration”      arms to the yoke and biases the clip arms to an open configuration. Distal
                       movement of the control wire causes the proximal pin to move distally,
                       and the distal movement of the proximal pin causes the clip arms to open
                       as the clip arms are pushed out of the capsule and the slots formed in the
                       proximal section of the clip arms ride against the distal pin. Thus, the
                       proximal pin biases the clip arms in the open position. The yoke arms
                       become separated from the proximal pin when subjected to a
                       predetermined from by the control member to uncouple the control
                       member from the clip assembly as is described in detail above.

  In particular, BSC’s FICs state that the proximal pin is the tension member—the tension comes
  from the fact that the proximal pin is a solid component that establishes a resistive force so that
  the yoke can separate from it under the tension force applied by the control element. The term
  “bias” means “a force field applied to a device to establish a reference level to operate the device.”
  Ex. D. Here, the reference level is the arms-open position, which is attained by the force of the
  control wire on the proximal pin (i.e., the tension member) when the control wire pushes the
  proximal pin distally. Thus, the proximal pin is a “connecting member” in accordance with the
  Court’s construction. Moreover, BSC has included alternative contentions as to how the Accused
  Devices satisfy this limitation under the doctrine of equivalents. E.g., D.I. 169, Tab 1 at Ex. C, p.
  6.

  Unlike the contentions at issue in Intellectual Ventures I LLC v. AT&T Mobility LLC, C.A. No.
  13-1668-LPS, 2017 WL 658469 (D. Del. Feb. 14, 2017) (“IV”), BSC’s contentions apply the
  Court’s claim constructions and put Defendants on notice as to how the accused products meet the
  asserted claim limitations. The Court struck the contentions in IV because those contentions
  omitted “the latter half of the Court’s construction,” which the Court found “problematic because,
  as the Court observed in its claim construction opinion, application-awareness requires both parts
  of the Court’s construction.” IV at *2. Here, by contrast, BSC faithfully applied the Court’s
  constructions to each Accused Device, providing notice to Defendants of BSC’s infringement
  theories. Defendants may disagree with BSC’s positions regarding application of the Court’s
  claim constructions to these devices, but those disagreements have no bearing on the sufficiency
  of the contentions themselves and will “be adjudicated, on the merits, at the appropriate
  time.” Princeton Digit. Image Corp. v. Harmonix Music Sys., Inc., C.A. No. 12-1461-LPS-CJB,
  2018 WL 2298340, at *4 (D. Del. May 14, 2018).


                                                    4
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 6 of 9 PageID #: 8267




         b. BSC’s FICs provide sufficient notice as to its theories regarding the ’245 patent

  Defendants wrongly assert that BSC’s FICs for the ’245 patent are deficient as to the Accused
  Buckle and Lockado Devices because they purportedly allege that some “unidentified component
  fractures” and cite no evidence “of which, if any, component actually fractures.” D.I. 169 at 3.
  BSC clearly identifies the components that fracture: the Lockado devices’ “C-shaped Hooks [that]
  extend proximally from the clip legs,” and the Buckle devices’ “C-shaped (buckle) hooks [that]
  extend distally from a connecting tube coupled to the distal end of the control wire.” D.I. 169 at
  Tab 1, Ex. A, pp. 2-3. BSC further identifies how these Hooks satisfy the limitation—they are
  each “designed to mechanically fail by fracturing (e.g., by plastic deformation that causes the
  Hooks to fracture). . . . A tensile force sufficient to cause the breakable link to break in this manner
  is applied when the user exerts a tensile force on the control wire and this force is opposed by a
  corresponding oppositely directed force via the coil shaft, the bushing, and the capsule.” See
  discussion supra regarding the “breakable link . . . adapted to be broken” limitation. As discussed
  above, and as BSC’s expert will demonstrate, the plastic deformation resulting in fracturing of
  these Hooks is sufficient to satisfy the Court’s construction and occurs in the same fashion as
  occurs with respect to the j-hooks of the Accused Original Device. Contentions are not the time
  for BSC to put forth all of its evidence, or even any evidence, of Defendants’ infringement; that is
  for expert discovery. See Wi-LAN, 2018 WL 669730, at *1.

         c. BSC’s Doctrine of Equivalents (“DOE”) contentions provide sufficient notice

  Defendants mischaracterize BSC’s DOE contentions as being cursory and merely reserving the
  right to assert infringement based on DOE. D.I. 169 at 3. Not so. In reality, for each relevant
  limitation, BSC specifies why the accused component is insubstantially different from the claim
  element, and further applies the well-established “function-way-result” analysis. E.g., D.I. 169,
  Tab 1 at Ex. C, pp. 5-6. These are far from boilerplate reservations of the right to assert DOE, and
  they clearly disclose BSC’s DOE theories.

  The single case Defendants cite—IV, 2017 WL 658469—supports BSC, not Defendants. Although
  the Court found certain of IV’s DOE contentions lacking where they relied on an incorrect claim
  construction (id., at *2), it affirmed the sufficiency of other DOE contentions that “establish
  equivalency on a limitation-by-limitation basis, ‘linking . . . the insubstantiality of differences
  between the claimed invention and the accused device’ and, as a result provide sufficient notice of
  IV’s DOE theory.” Id. (quoting Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334,
  1342 (Fed. Cir. 2016)). That is exactly what BSC’s DOE contentions do here.
                                                  ***
  Finally, Defendants assert no cognizable claim of prejudice. They are on notice of BSC’s
  infringement theories, and BSC’s experts will apply the Court’s claim constructions in their
  reports, as BSC has done in its FICs. At the very least, if the Court finds that BSC’s contentions
  are in any way deficient, it should grant BSC the opportunity to amend its contentions, rather than
  having them struck altogether. While Defendants fail to address any of the other Pennypack
  factors, BSC notes that the trial is not until next year, and no expert reports have been served.
  Further, Defendants do not allege, nor could they prove, any bad faith or willfulness on BSC’s
  part.

  For all of these reasons, the Court should deny Defendants’ motion.
                                                   5
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 7 of 9 PageID #: 8268




                                            Respectfully,
                                            /s/ Pilar G. Kraman

                                            Pilar G. Kraman (No. 5199)

  Attachments: Exhibits A-D




                                        6
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 8 of 9 PageID #: 8269




                                  CERTIFICATE OF SERVICE

         I, Pilar G. Kraman, Esquire, hereby certify that on September 2, 2020, I caused to be

  electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

  using CM/ECF (which will send notification that such filing is available for viewing and

  downloading to all registered counsel), and in addition caused true and correct copies of the

  foregoing document to be served upon the following counsel of record by electronic mail:



   Attorneys for Defendants Micro-Tech Endoscopy USA Inc., Micro-Tech (Nanjing) Co. Ltd.
   and Henry Schein Inc.:
   John G. Day                                         jday@ashbygeddes.com
   Andrew C. Mayo                                    amayo@ashbygeddes.com
   ASHBY & GEDDES
   500 Delaware Avenue, 8th Floor
   P.O. Box 1150
   Wilmington, DE 19899-1347

   Steven J. Routh                                         srouth@orrick.com
   T. Vann Pearce, Jr.                                    vpearce@orrick.com
   Christopher J. Higgins                                chiggins@orrick.com
   Diana Szego Fassbender                                  dszego@orrick.com
   ORRICK, HERRINGTON & SUTCLIFFE, LLP
   1152 15th Street N.W.
   Washington, DC 20005
   Yufeng Ma                                                  yma@orrick.com
   ORRICK, HERRINGTON & SUTCLIFFE, LLP
   47/F Park Place
   1601 Nanjing Road West
   Shanghai, 200040
   People’s Republic of China
Case 1:18-cv-01869-CFC-CJB Document 179 Filed 09/02/20 Page 9 of 9 PageID #: 8270




                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                     /s/ Pilar G. Kraman
  September 2, 2020
                                     Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                     Pilar G. Kraman (#5199) [pkraman@ycst.com]
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: 302-571-6600
                                     Attorneys for Plaintiffs,
                                     Boston Scientific Corporation
                                     and Boston Scientific Scimed, Inc..




  24280538.1
                                        2
